Citation Nr: 0311129	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for macular degenerative 
blindness.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, that denied the above claim.

This claim was previously before the Board in April 2001, at 
which time it was remanded for additional evidentiary 
development to include an additional search for the veteran's 
service medical records (SMRs) and scheduling him for a VA 
examination.  Those actions have been undertaken and the case 
is ready for adjudication.


FINDINGS OF FACT

1.  The veteran's current eye condition, macular 
degeneration, is not shown to be related to his active 
service.

2.  The veteran's hyperopia is a defect causing refractive 
error, which is not a disability for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  Macular degeneration was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  Refractive error due to hyperopia is not a disease or 
injury within the meaning of applicable legal criteria.  38 
C.F.R. § 3.303(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran's service medical records are not 
in file and are presumed to be unavailable due to fire.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in March 2000 rating 
decision, September 2000 statement of the case (SOC), and May 
2002 supplemental statement of the case (SSOC) of the 
applicable law and reasons for the denial of his claim.  He 
has been informed, therefore, of what the evidence needs to 
show in order for service connection to be granted.  

In the Board's April 2001 remand, the veteran was advised of 
the provisions of the VCAA.  In that remand, the Board 
diligently sought to obtain any available records from the 
veteran's period of service, but in January 2003, the 
National Personnel Records Center (NPRC), indicated that none 
were available due to fire.  In correspondence from the RO 
dated in January 2003, the veteran was advised of what 
evidence was required in order to warrant the grant of 
service connection.  At that time he was also asked to 
identify any additional evidence that may be pertinent to his 
claim.  In correspondence from the veteran dated later in 
January 2003, he indicated that he had no further evidence or 
information to submit and wished to waive the 60-day period.  
VA's assumption of the burden to obtain privately held 
information was inherent in this correspondence, even if not 
explicitly stated in each letter requesting authorization to 
obtain such records.  The veteran was also informed by means 
of the May 2002 SSOC that VA would assist him by requesting 
records in the custody of military authorities or Federal 
agencies.  Therefore, VA has informed the veteran of the type 
of information and evidence necessary to substantiate his 
claim, and of who is responsible for producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, all relevant medical records referenced by the 
veteran have been obtained and as noted the veteran stated in 
January 2003 that he had no additional evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran an examination in 2002 
pursuant to a Board remand.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Factual Background

In August 1997 the veteran filed VA compensation claims for 
nonservice connected pension and aid and attendance.  He 
indicated that in September 1996 his left eye retina was 
damaged by hemorrhage and in July 1997 his left eye sustained 
the same damage.  He stated that as of July 1997, he was 
declared legally blind.  

Of record is a September 1996 medical statement from Dr. De 
Juan, indicating that the veteran had last been seen in May 
1995.  The statement indicated that the veteran had an 
accident in 1991 which left him with diplopia and it was also 
noted that he had a chalazion of the left lower lid in 1967 
which was drained.  The veteran's corrected vision was 20/20 
in the right eye and 20/25 in the left eye.  Also submitted 
were medical records of Dr. De Juan dated from April 1964 to 
November 1999, which reflect that the veteran was treated for 
vision impairment.  A September 1987 record reveals that a 
diagnosis of diplopia was made, which was noted to be present 
since 1967.  

The record includes a July 1997 medical statement from Dr. 
Semple at which time the veteran's visual acuity was noted to 
be 8/200 in the right eye and 1/200 in the left eye.  The 
doctor stated that although the veteran had cataracts, he had 
extensive macular degeneration, which was causing visual 
difficulties.  The doctor opined that he did not expect any 
significant improvement in the veteran's visual acuity level 
and felt that he was most certainly blind.  Also of record is 
a July 1997 medical record of Dr. Semple which reveals that 
an impression of age-related macular degeneration with 
bilateral subfoveal neovascular membranes was made.  A 
fluorescein angiogram showed abnormalities of the right eye 
in the early phase. 

In a September 1997 statement, Dr. Semple indicated that the 
veteran's best-corrected visual acuity was 20/200 in the 
right eye and 4/200 in the left eye, and that no further 
improvement was expected from this point.

In a December 1997 rating action, the veteran's claims for 
nonservice-connected pension and for special monthly pension 
based on the need for aid and attendance were both granted.  

In February 1999, the veteran filed a service connection 
claim for bilateral visual impairment, claimed as macular 
degeneration.  A separation qualification record was received 
at that time, showing that the veteran's primary service 
duties included telephone and telegraph lineman and clerk-
typist.  

In February 1999, a lay statement was received from the 
veteran's brother, attesting that the veteran had not worn 
eyeglasses in school or prior to active duty, but during 
service, his eyesight began to fail and he was issued glasses 
in mid-1945 and has needed them since that time.  A lay 
statement from the veteran, also received in February 1999, 
attested to essentially the same history.

Also on file is a November 1998 statement of Dr. Warren, who 
indicated that he treated the veteran in October 1946 for 
macular degeneration in both eyes.  It was noted that at that 
time, his vision was 20/80 in each eye and the veteran was 
told that this degeneration would progress and the there was 
no effective treatment to prevent the progression.  

In June 1999, the veteran's service medical records were 
requested and the veteran provided information regarding his 
treatment sources.  In August 1999 correspondence, these 
treatment sources were contacted by the RO in order to obtain 
pertinent medical records.  One of the sources, Dr. Capper 
provided an August 1999 statement, indicating that he had 
treated the veteran only for a skin conditions.  A medical 
record of Dr. Semple dated in September 1999 showed that the 
veteran was treated for macular degeneration and cataracts.  

In October 1999, the veteran was contacted and asked to 
forward any service medical records in his possession.  In 
November 1999, he replied that he had no service medical 
records in his possession. 

In February 2000, the NPRC indicated that there were no 
service medical records or SGOs available due to a fire.  

The veteran presented testimony at a hearing held at the RO 
in August 2000.  He testified that whiled serving on active 
duty in Italy in 1945, his eyes began to give him trouble and 
he was fitted for glasses.  He stated that his eyes were 
perfect when he enlisted in 1942 and began service in March 
1943.  He also mentioned that in October 1946, he saw an eye 
specialist, Dr. Warren, and his glasses were changed.  The 
veteran indicated that during service he performed duties as 
a typist and believes that this resulted in the deterioration 
of his eyesight.  

In accordance with an April 2001 Board remand, the veteran 
completed a Form 13075 describing his units and dates of duty 
and the service personnel records which he possessed.

A VA eye examination was conducted in April 2002 which 
included a review of the veteran's medical record.  The 
examiner noted that the history revealed that in April 1964, 
the veteran had a +4 in the right eye and then + 3.75 with 
astigmatism of the left eye with +1 error.  Vision was 20/20 
even without glasses (accordingly to the records of Dr. D.).  
The veteran reported that his eyes started to go bad in 
service and had gotten worse since.  On physical examination, 
the veteran's visual acuity was right eye corrected and 
uncorrected vision of light perception near and far.  Left 
eye uncorrected was less than 20/600 at one foot equivalent 
to light perception near and far, and corrected was 
essentially the same.  

The VA examiner stated that the veteran had macular 
degeneration, and has had the wet form, VRM age related 
maculopathy.  The examiner referenced medical records which 
showed that in February 1967 the veteran was given glasses 
and his vision was 20/20, in March 1967, his corrected vision 
was 20/20.  Also referenced was a September 1975 record 
reflecting that his vision was 20/60 in the right eye and 
20/20 in the left eye and that the same was shown in a 
September 1987 record.  A September 1996 record was also 
mentioned, showing that the veteran's corrected vision was 
20/20 in the right eye and 20/25 in the left eye.  The 
examiner opined that macular degeneration did not present 
itself until at least between 1987 and 1996.  

The VA examiner stated that without any military records, it 
could not be said with absolute certainty, but opined that it 
was highly unlikely that macular degeneration was related to 
service.  The examiner accepted as fact that the veteran 
began wearing glasses during service, probably due to far-
sightedness and explained that it was common for people with 
a weak prescription to require an increased prescription over 
time, and noted that his hyperopia (farsightedness) had 
probably always existed.  The examiner also noted that the 
veteran reported that he worked as a lineman in Italy during 
service, during which he sustained sun damage.  The examiner 
observed that macular degeneration had been linked to sun 
damage, ultraviolet rays and diet.  It was also noted that 
people who are far-sighted are predisposed to have macular 
degeneration.  Overall, however, the examiner did not believe 
that the veteran's macular degeneration was service 
connected.   

In January 2003, the NPRC indicated that none of the 
veteran's service medical records or Surgeon General records 
were available due to fire.  

Pertinent Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1110. 

Congenital or developmental defects, refractive error of the 
eye, as such are not diseases or injuries within the meaning 
of applicable legislation. 38 C.F.R. § 3.303(c).  Thus, 
service connection may not be granted for defects of 
congenital, developmental or familial origin, absent 
superimposed disease or injury.  See VAOPGCPREC 82- 90.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124 
(1993).  The following rules with regard to claims addressing 
the issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997). A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Analysis

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran has a current diagnosis of macular degeneration 
with associated sight loss to the point of essentially having 
only light perception bilaterally.  Recent medical records 
and a VA examination also reflect that he has hyperopia.  

According to a November 1998 medical statement from Dr. 
Warren, the veteran was initially treated for macular 
degeneration of both eyes in October 1946 at which time his 
vision was 20/80.  However, none of Dr. Warren's records from 
that time are available for the file.  Unfortunately, in this 
case, the service medical records are also unavailable.  
However, the Board finds the veteran's testimony to the 
effect that he experienced vision loss in service requiring 
glasses, credible, and accordingly this is accepted as fact. 

In this case, macular degeneration is not shown to have been 
incurred during service.  Although, the evidence on file 
indicates that it may have been identified as early as the 
veteran's first post service year, macular degeneration is 
not one of the conditions specifically enumerated under 38 
C.F.R. §§ 3.307, 3.309, for which service connection may be 
granted on a presumptive basis (for certain disabilities 
which becomes manifest to a compensable degree within one 
year after separation from active service).  Moreover, no 
contemporaneous treatment records or medical findings are 
available from Dr. Warren which lend credence to or 
corroborate this reported history.  The probative weight of 
this statement is further reduced given the more than 50-year 
gap in time between the actual treatment and the doctor's 
written statement.  Accordingly, the in its April 2001 
remand, the Board sought a VA medical opinion regarding the 
matter of whether macular degeneration was incurred during 
service.

In April 2002, a VA medical opinion was furnished following a 
thorough review of the veteran's available records.  The 
examiner explained that it seemed that the veteran was issued 
glasses during service due to farsightedness, and believed 
that macular degeneration did not present itself until 
between 1987 and 1996, based on a review of the clinical 
evidence.  Ultimately, the VA examiner opined that it was 
unlikely that the veteran's macular degeneration was service 
connected.  Private clinical records on file have 
etiologically linked the veteran's macular degeneration to 
age as opposed to service.  The VA examiner's opinion is 
considered to be probative, because it is based upon review 
of the entire claims file, including findings made by other 
medical professionals.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

In essence, the competent and most probative medical evidence 
of record indicates that macular degeneration was not 
incurred during service and is not related to service and the 
file contain any contradictory medical evidence.

The veteran's reported history does indicate that he 
experienced some loss of vision during service requiring 
glasses.  The VA examiner indicated that this was probably 
due to farsightedness, also known as hyperopia.  However, 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Hyperopia is a refractive error of the eye for which 
compensation may not be authorized.  Hughes v. Derwinski, 3 
Vet. App. 57 (1992).  Thus, service connection for hyperopia, 
even if it existed during service and still exists, may not 
be granted.  38 C.F.R. § 3.303(c).

It appears that the veteran sincerely believes that his 
current visual impairment is related to service.  However, 
since he is not shown to be a medical expert, he is not 
competent to express an authoritative opinion as to the 
etiology of his currently shown disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, for the reasons and bases expressed above, the 
Board concludes that service connection is not warranted for 
the veteran's eye disability, claimed as macular 
degeneration.  This is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence weight against the veteran's 
claim.  38 U.S.C. § 5107.


ORDER

Service connection for bilateral eye disabilities, to include 
macular degeneration and hyperopia, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

